Securities Act Registration No. 333-139633 Investment Company Act Registration No. 811-21996 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. o Post-Effective Amendment No. 4 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 5 x (Check appropriate box or boxes.) Greenwich Advisors Trust (Exact Name of Registrant as Specified in Charter) 330 Railroad Avenue Greenwich, CT 06830 (Address of Principal Executive Offices)(Zip Code) Registrants Telephone Number, including Area Code: (203) 531-7064 Suhas S. Kundapoor 330 Railroad Avenue Greenwich, CT 06830 (Name and Address of Agent for Service) With copy to: JoAnn M. Strasser Thompson Hine LLP 312 Walnut Street, 14th floor Cincinnati, Ohio 45202 Approximate date of proposed public offering: As soon as practicable after the effective date of the Registration Statement. It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) o On (date) pursuant to paragraph (b) x On July 1, 2010 pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Greenwich Advisors Trust PROSPECTUS July 1, 2010 GREENWICH ADVISORS INDIA SELECT FUND Greenwich Advisors, LLC 330 Railroad Avenue Greenwich, CT 06830 1-866-667-8733 The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. RISK RETURN SUMMARY Investment Objective Fees And Expenses of the Fund Principal Investment Strategies Principal Investment Risks Performance Investment Advisor Portfolio Manager Purchase and Sale of Fund Shares Tax Information Payments to Broker-Dealers and Financial Intermediaries ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective Principal Investment Strategies Principal Investment Risks Temporary Investments Portfolio Holdings Disclosure MANAGEMENT Advisor Portfolio Manager HOW SHARES ARE PRICED HOW TO PURCHASE SHARES Purchasing Shares Other Information on Purchase of Shares HOW TO REDEEM SHARES Redeeming Shares Redemption Fee Additional Redemption Information DIVIDENDS AND DISTRIBUTIONS TAXES FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES SALES LOADS FINANCIAL HIGHLIGHTS NOTICE OF PRIVACY POLICY AND PRACTICES Greenwich Advisors India Select Fund RISK/RETURN SUMMARY Investment Objective : The investment objective is to provide long-term capital appreciation. Fees and Expenses of the Fund : The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to investment in the future, at least $50,000 in the Greenwich Advisors India Select Fund. [updated table and Example to be provided in subsequent amendment] SHAREHOLDER FEES (fees paid directly from your investment) CLASS A CLASS C CLASS I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% NONE NONE Maximum Deferred Sales Charge (Load) (as a percentage of offering price) NONE 1.00% NONE Maximum Sales Charge (Load) Imposed on Reinvested Distributions NONE NONE NONE Redemption Fee (as a percentage of the amount redeemed) 1 1.00% 1.00% 1.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay as a percentage of the value of your investment) CLASS A CLASS C CLASS I Management Fee 1.25% 1.25% 1.25% Distribution and/or Service (12b-1) Fees 0.50% 1.00% NONE Other Expenses % % % Total Annual Fund Operating Expenses % % % Fee Waivers and Expense Reimbursement % % % Net Expenses (after expense reimbursement) % % % The advisor has contractually agreed to waive fees and/or reimburse expenses until June 30, 2011. EXAMPLE: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated, reinvest dividends and distributions, and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same (except for fee waivers and/or expense reimbursement reflected in the first year). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $ Class C $ Class I $ 1 A wire transfer fee of $20 will be charged to defray custodial charges for redemptions paid by wire transfer. Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Fund's portfolio turnover rate was [] of the average value of its portfolio. Principal Investment Strategies : The Fund normally invests at least 80% of its total assets in equity securities of companies in India. These securities are typically listed on stock exchanges in India, but also include securities traded in markets outside the country, including securities trading in the form of depositary receipts or derivative securities such as participation certificates. Equity securities include common stock, convertible stocks, stock exchange listed warrants, and any other investments that entitle the holder to subscribe for or convert into the equity of the company and/or where the price is influenced significantly by the price of the companys common stock. The central theme of the Funds investment philosophy is to identify and invest in companies the portfolio manager believes have superior growth prospects at the right price, with a view to deriving superior returns over the longer term. Although the Fund may invest in companies of any size, the investments are likely to have a growth bias, with larger Indian companies accounting for a majority of the portfolio. The investment process is a bottom-up approach, supplemented by a top down view on sectors. In its research process, the portfolio manager will focus on companies with strong fundamentals, sound business models, honest and competent management and strong earnings growth projections. The portfolio manager will identify companies that meet the above criteria and will assign a target price prior to purchasing a position. The portfolio will typically consist of between 25 and 40 securities in order to diversify the company specific risk. The typical holding period for a security will generally exceed 1 year. When the security reaches its target price, it is re-evaluated and the position is reduced or sold if the portfolio manager deems it advisable. If a security in the Funds portfolio drops by over 30%, the security is reviewed to ensure that the fundamental outlook for the security has not changed, and may be sold if the outlook has changed. The Fund will focus on the sectors or industries that, in the portfolio managers opinion, are key to Indias rapid economic growth. These sectors are leading the economic expansion, job creation and income generation in India. Such sectors include software, pharmaceuticals, infrastructure development, real estate and construction, engineering and capital goods, manufacturing, banking, retail trade, agro-based businesses, energy, telecommunication, metals and minerals, etc. Principal Investment Risks : All mutual funds carry a certain amount of risk. The Funds returns will vary and you could lose money on your investment in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the FDIC or any other government agency. Below are some specific risks of investing in the Fund. Market Risk. Because the Indian securities markets are substantially smaller, less liquid and more volatile than the major securities markets in the United States, Fund share values will be more volatile. The value of Fund shares will be affected by political, economic, fiscal, regulatory or other developments in India. Management Risk. The portfolio managers judgments about the attractiveness, value and potential appreciation of a particular asset class or individual security in which the Fund invests may prove to be incorrect and there is no guarantee that the portfolio managers judgment will produce the desired results. Indian Security Risk. The securities markets in India are substantially smaller, less liquid and more volatile than the major securities markets in the United States. The value of Fund shares will be affected by political, economic, fiscal, regulatory or other developments in the Indian subcontinent and particularly India, as well as fluctuations in currency exchange rates. Indian investments typically involve greater potential for gain or loss than investments in securities of issuers in more developed countries. Depositary Receipt Risk. Investments in depositary receipts have risks similar to the risks associated with investments in Indian securities described above. In addition, unsponsored depositary receipts may also involve higher expenses and may be less liquid than depositary receipts sponsored by issuers of the underlying securities. Smaller Company Risk. The Fund may invest in smaller capitalization companies. The earnings and prospects of smaller companies are more volatile than those of larger companies. Smaller companies also may experience higher failure rates than do larger companies. Foreign Institutional Investor Risk. Foreign investments in the securities of issuers in India are usually restricted or controlled to some degree. Foreign Institutional Investors (FIIs), such as the Fund, are required to observe certain investment restrictions, including an account ownership ceiling of 5% of the total issued share capital of any one company. There can be no assurance that these investment control regimes will not change in a way that makes it more difficult or impossible for the Fund to implement its investment objective. Derivatives Risk. The use of derivatives involves risk different from, or possibly greater than, the risks associated with investing directly in underlying assets. Derivatives can be highly volatile, illiquid and difficult to value and there is the risk that changes in the value of a derivative held by the Fund will not correlate with the Fund's other investments. Growth Style Risk. The Funds investments tend to be growth-oriented companies. If the portfolio managers perceptions of a companys growth potential is wrong, the securities purchased may not perform as expected, reducing the Funds return. Sector Risk . In recent years Indian exchange-listed companies in the technology sector and related sectors (such as software) have grown so as to represent a significant portion of the total capitalization of the Indian market. The value of these companies will generally fluctuate in response to technological and regulatory developments. The Funds investments will include companies in these sectors and may be impacted by such fluctuations. Performance : The following bar chart and table show two aspects of the Fund: volatility and performance. The bar chart shows the volatility or variability of the Funds annual total returns over time, and shows that fund performance can change from year to year. The table shows the Funds average annual total returns for certain time periods compared to the returns of a broad-based securities index. The bar chart and table provide some indication of the risks of investing in the Fund. Of course, the Funds past performance is not necessarily an indication of its future performance. Updated performance information is available at no cost by visiting www.greenwichadvisorsfund.com or by calling 1-866-667-8733. [updated bar chart and table to be provided in subsequent amendment ] ClassA Annual Total Return (Year ended December31) 1 : 1 Figures do not reflect sales charges. If they did, the returns wouldbe lower. Best Quarter 2nd Quarter 2003 +28.68% Worst Quarter [] [] Average Annual Total Returns (as of December31, 2008) Inception Date of Class One Year Since Inception Class A Shares Return Before Taxes 08/01/07 Return after Taxes on Distributions Return after Taxes on Distributions and Sale of Fund Shares Class C Shares Return Before Taxes 08/01/07 Class I Shares Return Before Taxes 08/01/07 Bombay Stock Exchange 100 Index ( 1) After-tax returns are estimated and were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts The Bombay Stock Exchange 100 Index (BSE 100) Index is a free floated adjusted market capitalization-weighted index of 100 stocks on the Bombay Stock Exchange. The BSE 100 is unmanaged and does not reflect the deduction of fees, such as investment management, fund accounting or taxes associated with a mutual fund. Investors cannot invest directly in the BSE 100. The average annual total returns for the Funds ClassA and C shares are reduced to reflect the maximum applicable sales charges for each class of shares and assumes ClassC shareholders redeem all of their shares at the end of the period indicated and pay the contingent deferred sales charge then applicable. After-tax returns are calculated using the highest historical individual federal marginal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for ClassA shares will vary from the after-tax returns presented for ClassC and Class I shares. Investment Advisor : Greenwich Advisors, LLC is the investment adviser to the Fund. Portfolio Manager : Suhas Kundapoor is the portfolio manager of the Fund and has been responsible for the day-to-day management of the Fund since its inception. Mr. Kundapoor has been the Managing Director, Portfolio Manager for Greenwich Advisors since it was founded in 2006. Purchase and Sale of Fund Shares: You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open for trading. Purchases and redemptions may be made by mailing an application or redemption request to Greenwich Advisers Trust, c/o Gemini Fund Services, LLC, 4020 S. 147 th Street, Omaha, NE or by calling 1-866-667-8733. A check or wire must accompany your application and you will receive redemption proceeds by check or federal wire transfer. You also may purchase and redeem shares through a financial intermediary. Purchases and redemptions are made at net asset value (NAV) next determined after receipt of your purchase or redemption request. The Fund's NAV is determined on any day the New York Stock Exchange is open for trading. A $20.00 fee is charged for wire redemptions. The minimum initial investment in ClassA and ClassC shares is $2,500. The minimum initial investment for ClassI shares is $1,000,000. The minimum subsequent investment for all classes is $100. Investment minimums may be waived for certain types of retirement accounts (e.g., 401(k)) as well as for certain wrap fee accounts. The Funds reserve the right to waive any investment minimum. Tax Information : Dividends and capital gain distributions you receive from the Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are taxable to you at either ordinary income or capital gains tax rates unless you are investing through a qualified employee benefit plan, retirement plan or some other tax-deferred account, such as a 401(k) plan or IRA. Payments to Broker-Dealers and Other Financial Intermediaries : If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary's Web site for more information. ADDITIONAL INFORMATION ABOUT INVESTMENT OBJECTIVES, STRATEGIES AND RELATED RISKS Investment Objective: The investment objective of the Fund is to seek long term capital appreciation. This objective may be changed without shareholder but only after 60 days notice to shareholders. Principal Investment Strategies : The Fund normally invests at least 80% of its total assets in equity securities of companies in India. These securities are typically listed on stock exchanges in India, but also include securities traded in markets outside the country, including securities trading in the form of depositary receipts or derivative securities such as participation certificates. Equity securities include common stock, convertible stocks, stock exchange listed warrants, and any other investments which entitle the holder to subscribe for or convert into the equity of the company and/or where the price is influenced significantly by the price of the companys common stock. The central theme of the Funds investment philosophy is to identify and invest in companies the portfolio manager believes have superior growth prospects at the right price, with a view to deriving superior returns over the longer term. Although the Fund may invest in companies of any size, the investments are likely to have a growth bias, with larger Indian companies accounting for a majority of the portfolio. The investment process is a bottom-up approach, supplemented by a top down view on sectors. In its research process, the portfolio manager will focus on companies with strong fundamentals, sound business models, honest and competent management and strong earnings growth projections. The portfolio manager will identify companies that meet the above criteria and will assign a target price prior to purchasing a position. The portfolio will typically consist of between 25 and 40 securities in order to diversify the company specific risk. The typical holding period for a security will generally exceed 1 year. When the security reaches its target price, it is re-evaluated and the position is reduced or sold if the portfolio manager deems it advisable. If a security in the Funds portfolio drops by over 30%, the security is reviewed to ensure that the fundamental outlook for the security has not changed, and may be sold if the outlook has changed. The Fund will focus on the sectors or industries that, in the portfolio managers opinion, are key to Indias rapid economic growth. These sectors are leading the economic expansion, job creation and income generation in India. Such sectors include software, pharmaceuticals, infrastructure development, real estate and construction, engineering and capital goods, manufacturing, banking, retail trade, agro-based businesses, energy, telecommunication, metals and minerals, etc. Up to 100% of the Fund's portfolio may be invested in derivative securities, the value of which is directly related to the value of a common stock of a company in India or an Indian market index. A company will be considered to be in India if it is organized in India, has its principal place of business in India or derives more than 50% of its revenue or profits from India. Principal Investment Risks: All mutual funds carry a certain amount of risk. The Funds returns will vary and you could lose money on your investment in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the FDIC or any other government agency. Below are some specific risks of investing in the Fund. Market Risk. Because the Indian securities markets are substantially smaller, less liquid and more volatile than the major securities markets in the United States, Fund share values will be more volatile. The value of Fund shares will be affected by political, economic, fiscal, regulatory or other developments in India. The value of Fund shares is also sensitive to stock market volatility. If there is a decline in the value of stocks in the Indian markets, the value of Fund shares will also likely decline. Changes in stock market values, especially in emerging market countries, can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because the Fund invests predominantly in foreign securities, the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. Management Risk. The portfolio managers judgments about the attractiveness, value and potential appreciation of a particular asset class or individual security in which the Fund invests may prove to be incorrect and there is no guarantee that the portfolio managers judgment will produce the desired results. In addition, the Fund may allocate its assets so as to under-emphasize or over-emphasize investments under the wrong market conditions, in which case the Funds value may be adversely affected. Indian Security Risk. The securities markets in India are substantially smaller, less liquid and more volatile than the major securities markets in the United States. The value of Fund shares will be affected by political, economic, fiscal, regulatory or other developments in the Indian subcontinent and particularly India, as well as fluctuations in currency exchange rates. Indian investments typically involve greater potential for gain or loss than investments in securities of issuers in more developed countries. The Fund will likely be particularly sensitive to changes in the Indian economy (such as reversals of economic liberalization, political unrest or changes in trading status) and capital gains may be subjected to significant Indian taxes. Investments in India can be considered speculative, and therefore may offer higher potential for gains and losses than investments in developed markets of the world. Economic and political systems in India generally lack the stability of more developed nations. The Indian Government can have a significant effect on the countrys economic conditions, which could adversely affect the value and liquidity of the Funds investments. The laws of India relating to limited liability of corporate shareholders, fiduciary duties of officers and directors, and the bankruptcy of state enterprises are generally not as developed as, and are different from, such laws in the United States. It may be more difficult to obtain a judgment in the courts than it is in the United States. In addition, unanticipated political or social developments may impact the availability of additional investments as well as the value of the Funds investments. Monsoons and other natural disasters also can affect the value of the Funds investments. The stock markets in India are undergoing a period of growth and change, which may result in challenges related to the settlement and recording of transactions, and in interpreting and applying the relevant laws and regulations. The securities industry in India is comparatively underdeveloped, and stockbrokers and other intermediaries may not perform as well as their counterparts in the United States and other more developed securities markets. In some cases, physical delivery of securities in small lots has been required in India and a shortage of vault capacity and trained personnel has existed among qualified custodial Indian banks. The Fund may be unable to sell securities where the registration process is incomplete and may experience delays in receipt of dividends. Settlement of securities transactions in emerging markets like India are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of the Funds assets. In addition, disruptions due to work stoppages and trading improprieties in these securities markets have caused such markets to close. If extended closings were to occur in Indian stock markets, the Funds ability to redeem Fund shares could become correspondingly impaired. To mitigate these risks, the Fund may maintain a higher cash position than it otherwise would, thereby possibly diluting its return, or the Fund may have to sell more liquid securities which it would not otherwise choose to sell. The values of foreign investments are affected by changes in exchange control regulations, application of foreign tax laws (including withholding tax) changes in governmental administration or economic or monetary policy (in this country or abroad) or changed circumstances in dealings between nations. In addition, foreign brokerage commissions, custody fees and other costs of investing in foreign securities are generally higher than in the United States. Investments in foreign issuers could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. As a result, the Fund may be exposed to greater risk and will be more dependent on the portfolio managers ability to assess such risk than if the Fund invested solely in more developed countries. Because the Funds investments will usually involve Indian currency, the value of assets of the Fund as measured by U.S. dollars may be adversely affected by changes in currency exchange rates. Such rates may fluctuate significantly over short periods of time causing the Funds net asset value to fluctuate as well. Costs are incurred in connection with conversions between various currencies. Depositary Receipt Risk. Investments in depositary receipts have risks similar to the risks associated with investments in Indian securities described above. In addition, unsponsored depositary receipts may also involve higher expenses and may be less liquid than depositary receipts sponsored by issuers of the underlying securities. Depositary receipts also may be under no obligation to distribute shareholder communications or pass through any voting rights with respect to the deposited securities. Smaller Company Risk. The Fund may invest in smaller capitalization companies. The earnings and prospects of smaller companies are more volatile than those of larger companies. Smaller companies also may experience higher failure rates than do larger companies. In addition, the securities of smaller companies may trade less frequently and in smaller volumes than the securities of larger companies, which may disproportionately affect their market price, tending to make them fall more in response to selling pressure than is the case with larger companies. Finally, smaller companies may have limited markets, product lines or financial resources and may lack management experience. Foreign Institutional Investor Risk . Foreign investments in the securities of issuers in India are usually restricted or controlled to some degree. Foreign Institutional Investors (FIIs), such as the Fund, are required to observe certain investment restrictions, including an account ownership ceiling of 5% of the total issued share capital of any one company. In addition, the shareholdings of all registered FIIs, together with the shareholdings of non-resident Indian individuals and foreign bodies corporate substantially owned by non-resident Indians, may not exceed 40% of the issued share capital of any one company (subject to that companys approval). There can be no assurance that these investment control regimes will not change in a way that makes it more difficult or impossible for the Fund to implement its investment objective. Sector Risk. In recent years Indian exchange-listed companies in the technology sector and related sectors (such as software) have grown so as to represent a significant portion of the total capitalization of the Indian market. The value of these companies will generally fluctuate in response to technological and regulatory developments. The Funds investments will include companies in these sectors and may be impacted by such fluctuations. Derivatives Risk. The Fund may purchase derivative securities, such as investments which entitle the holder to subscribe for or convert into the equity of the company and/or where the price is influenced significantly by the price of the company's common stock. A small investment in derivatives could have a potentially large impact on the Fund's performance. The use of derivatives involves risk different from, or possibly greater than, the risks associated with investing directly in underlying assets. Derivatives can be highly volatile, illiquid and difficult to value and there is the risk that changes in the value of a derivative held by the Fund will not correlate with the Fund's other investments. Growth Style Risk. The Funds investments tend to be growth-oriented companies. If the portfolio managers perceptions of a companys growth potential is wrong, the securities purchased may not perform as expected, reducing the Funds return. Temporary Investments: From time to time, the Fund may hold all or a portion of its assets in cash or cash equivalents pending investment, when investment opportunities are limited, or when attempting to respond to adverse market, economic, political or other conditions. Cash equivalents include certificates of deposit; short-term, high quality taxable debt securities; money market funds and repurchase agreements. If the Fund invests in shares of a money market fund or another investment company, the shareholders of the Fund generally will be subject to duplicative management fees. These temporary defensive positions may be inconsistent with the Funds principal investment strategy and, as a result of engaging in these temporary measures, the Fund may not achieve its investment objective. Portfolio Holdings Disclosure: A description of the Fund's policies regarding the release of portfolio holdings information is available in the Fund's Statement of Additional Information. The Fund may, from time to time, make available month-end portfolio holdings information on its website at www.[fund website].com. If month-end portfolio holdings are posted to the website, they are expected to be approximately 30 days old and remain available until new information for the next month is posted. Shareholders may request portfolio holdings schedules at no charge by calling 1-866-667-8733. MANAGEMENT Advisor: Greenwich Advisors, LLC (Greenwich Advisors) is the Funds investment advisor and makes the day-to-day investment decisions for the Fund. Founded in 2006, Greenwich Advisors is located at 330 Railroad Avenue, Greenwich, CT 06830. The Fund is authorized to pay Greenwich Advisors an annual fee equal to 1.25% of its average daily net assets. A discussion regarding the basis of the Board of Trustees approval of the Management Agreement is available in the Funds annual report to shareholders for the period ended February28, 2010. Greenwich Advisors (not the Fund) may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for Fund shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation. Portfolio Manager: Suhas Kundapoor is the portfolio manager of the Fund and has been responsible for the day-to-day management of the Fund since its inception. Mr. Kundapoor has been the Managing Director, Portfolio Manager for Greenwich Advisors since it was founded in 2006. From 2004 until 2006, he was a Financial Analyst with Interactive Brokers, LLC. From 2001 until 2004, he was a Senior Financial Analyst with Verizon-Enterprise Solutions Group. The Funds Statement of Additional Information provides information about the portfolio managers compensation, other accounts managed by the portfolio manager, and his ownership of Fund shares. HOW SHARES ARE PRICED The Funds assets are generally valued at their market value using market quotations. The Fund may use pricing services to determine market value. If market prices are not available or, in the advisors opinion, market prices do not reflect fair value, or if an event occurs after the close of trading on the domestic or foreign exchange or market on which the security is principally traded (but prior to the time the NAV is calculated) that materially affects fair value, the advisor will value the Funds assets at their fair value according to policies approved by the Funds Board of Trustees. For example, if trading in a portfolio security is halted and does not resume before the Fund calculates its NAV, the advisor may need to price the security using the Funds fair value pricing guidelines. Without a fair value price, short-term traders could take advantage of the arbitrage opportunity and dilute the NAV of long term investors. Securities trading on overseas markets present time zone arbitrage opportunities when events effecting portfolio security values occur after the close of the overseas market, but prior to the close of the U.S. market. Fair valuation of the Funds portfolio securities can serve to reduce arbitrage opportunities available to short- term traders, but there is no assurance that fair value pricing policies will prevent dilution of the Funds NAV by short-term traders. Fair valuation involves subjective judgments and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. For foreign equity securities that meet certain criteria, the Trustees have the use of a fair value service that values such securities to reflect market trading that occurs after the close of the applicable foreign markets of comparable securities or other instruments that have a strong correlation to the securities held by the Fund. Because foreign securities trade on days when Fund shares are not priced, the value of securities held by the Fund can change on days when Fund shares cannot be redeemed. HOW TO PURCHASE SHARES Purchasing Shares: The Fund is a series of Greenwich Advisors Trust and you may purchase shares directly from Greenwich Advisors Trust. You also may purchase shares through a brokerage firm or other intermediary that has contracted with Greenwich Advisors Trust to sell shares of the Fund. You may be charged a separate fee by the brokerage firm or other intermediary through whom you purchase shares. If you are investing directly in the Fund for the first time, please call the Funds transfer agent at 1-866-667-8733 to request a Shareholder Account Application. You will need to establish an account before investing. Be sure to sign up for all the account options that you plan to take advantage of. For example, if you would like to be able to redeem your shares by telephone, you should select this option on your Shareholder Account Application. Doing so when you open your account means that you will not need to complete additional paperwork later. Your investment in the Fund should be intended as a long-term investment vehicle. The Fund is not designed to provide you with a means of speculating on the short-term fluctuations in the stock market. The Fund reserves the right to reject any purchase request that it regards as disruptive to the efficient management of the Fund, which includes investors with a history of excessive trading. The Fund also reserves the right to stop offering shares at any time. To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that when you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We also may ask for other identifying documents or information, and may take additional steps to verify your identity. We may not be able to open your account or complete a transaction for you until we are able to verify your identity. If you have any questions regarding the Fund, please call 1-866-667-8733. You may buy shares on any business day. This includes any day that the Fund is open for business, other than weekends and days on which the New York Stock Exchange (NYSE) is closed, including the following holidays: New Years Day, Martin Luther King, Jr. Day, Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas Day. Shares of the Fund are sold at net asset value (NAV) per share. The NAV generally is calculated as of the close of trading on the NYSE every day the NYSE is open. The NYSE normally closes at 4:00 p.m. Eastern Time (ET). The Funds NAV is calculated by taking the total value of the Funds assets, subtracting its liabilities, and then dividing by the total number of shares outstanding, rounded to the nearest cent. If you are purchasing directly from Greenwich Advisors Trust, send the completed Shareholder Account Application and a check payable to the Fund to the following address: Greenwich Advisors Trust c/o Gemini Fund Services, LLC 4020 S. 147 th Street Omaha, NE 68137 Purchase orders received in proper form by the Funds transfer agent before the close of trading on the NYSE will be effective at the NAV next calculated after your order is received. On occasion, the NYSE closes before 4:00 p.m. Eastern Time. When that happens, purchase orders received after the NYSE closes will be effective the following business day. To be in proper form, the purchase order must include: · Fund name and account number; · Account name(s) and address; · The dollar amount or number of shares you wish to purchase. The Fund may limit the amount of purchases and refuse to sell to any person. Method of Payment . All purchases (both initial and subsequent) must be made in U.S. dollars and checks must be drawn on U.S. banks. Cash, credit cards and third party checks will not be accepted. Third party checks and checks drawn on a non-U.S. financial institution will not be accepted, even if payment may be effected through a U.S. financial institution. Checks made payable to any individual or company and endorsed to Greenwich Advisors Trust or the Fund are considered third-party checks. A $20 fee will be charged against your account for any payment check returned to the transfer agent or for any incomplete electronic funds transfer, or for insufficient funds, stop payment, closed account or other reasons. If a check does not clear your bank or the Fund is unable to debit your predesignated bank account on the day of purchase, the Fund reserves the right to cancel the purchase. If your purchase is canceled, you will be responsible for any losses or fees imposed by your bank and losses that may be incurred as a result of a decline in the value of the canceled purchase. The Fund (or the Fund agent) have the authority to redeem shares in your account(s) to cover any losses due to fluctuations in share price. Any profit on such cancellation will accrue to the Fund. If you choose to pay by wire, you must call the Funds transfer agent, at 1-866-667-8733 to set up your account, to obtain an account number, and obtain instructions on how to complete the wire transfer. Wire orders will be accepted only on a day on which the Fund, custodian and transfer agent are open for business. A wire purchase will not be considered made until the wired money is received and the purchase is accepted by the Fund. Any delays that may occur in wiring money, including delays that may occur in processing by the banks, are not the responsibility of the Fund or its transfer agent. The Fund presently does not charge a fee for the receipt of wired funds, but the Fund may charge shareholders for this service in the future. Other Information on Purchase of Shares: If your wire does not clear, you will be responsible for any loss incurred by the Fund. If you are already a shareholder, the Fund can redeem shares from any identically registered account in the Fund as reimbursement for any loss incurred. You may be prohibited or restricted from making future purchases in the Fund. The Fund may authorize certain brokerage firms and other intermediaries (including its designated correspondents) to accept purchase and redemption order on its behalf. The Fund is deemed to have received an order when the authorized person or designee receives the order, and the order is processed at the NAV next calculated thereafter. It is the responsibility of the brokerage firm or other intermediary to transmit orders promptly to the Funds transfer agent. Choosing a Share Class . The Fund offers different classes of shares. The different classes of shares represent investments in the same portfolio of securities, but the classes are subject to different sales charges, expenses and investment minimums and will likely have different share prices due to differences in class expenses. In choosing the class of shares that suits your investment needs, you should consider: · how long you expect to own your shares; · how much you intend to invest; · the sales charge and total operating expenses associated with owning each class; and · Whether you qualify for a reduction or waiver of any applicable sales charges (see Reducing or Eliminating Class A Sales Charges under Sales Charges above). Each investors considerations are different. You should speak with your investment dealer to help you decide which class of shares is best for you. Set forth below is a brief description of each class of shares offered by the Fund. Class A shares are offered at net asset value plus a front-end sales charge of up to 5.75%. This charge is deducted from the amount you invest. The Class A sales charge is reduced for purchases of $50,000 or more. The sales charge applicable to your purchase may be reduced under the right of accumulation or a statement of intention, which are described in Reducing or Eliminating Class A Sales Charges under Sales Charges above. Some investors may be eligible to purchase Class A shares at net asset value under certain circumstances, which are also described herein. Purchases of Class A shares are subject to a 1% redemption fee if redeemed within 90 days of settlement of purchase. Class A shares pay distribution fees equal to 0.50% annually of average daily net assets on shares outstanding for 12 months or less and distribution and service fees equal to 0.25% each annually of average daily net assets on shares outstanding for more than 12 months. Class C shares are offered at net asset value with no front-end sales charge. If you sell your Class C shares within one year of purchase, you generally will be subject to a CDSC. The CDSC is deducted from your redemption proceeds. Under certain circumstances, the Class C CDSC may be waived (such as certain redemptions from tax deferred retirement plan accounts). See CDSC Waivers under Sales Charges above. Class C shares pay distribution fees and service fees equal to 1.00% annually of average daily net assets. Purchases of Class C shares are subject to a 1% redemption fee if redeemed within 90 days of settlement of purchase. Returns on Class C shares are generally lower than returns on Class A shares because Class C shares have higher annual expenses than Class A shares. Orders for Class C shares will be refused when the total value of the purchase (including the aggregate value of all Fund shares held within the purchasing shareholders account) is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more, or who, after a purchase of shares, would own shares of the Fund with a current market value of $1,000,000 or more, should consider whether Class A shares would be more advantageous and consult their investment dealer. Class I shares are offered at net asset value with no front-end sales charge or distribution and service fees. The minimum initial investment in Class I shares is $1 million. Payments to Investment Dealers . In connection with sales of Fund shares, an investment dealer may receive sales charges and Fund distribution and service fees as described below. Sales charges, distribution fees and service fees paid to investment dealers vary by share class. In addition, the principal underwriter, out of its own resources, may make cash payments to certain investment dealers who provide marketing support, transaction processing and/or administrative services and, in some cases, include the Fund in specialized selling programs. Payments made by the principal underwriter to an investment dealer may be significant and are typically in the form of fees based on Fund sales, assets, transactions processed and/or accounts attributable to that investment dealer. Investment dealers also may receive amounts from the principal underwriter in connection with educational or due diligence meetings that include information concerning Greenwich Advisors Trust funds. The principal underwriter may pay or allow other promotional incentives or payments to investment dealers to the extent permitted by applicable laws and regulations. Certain investment dealers that maintain street name or omnibus accounts provide sub-accounting, recordkeeping and/or administrative services to the Fund and are compensated for such services by the Fund. As used in this prospectus, the term investment dealer includes any broker, dealer, bank (including bank trust departments), registered investment advisor, financial planner, retirement plan administrator, their designated intermediaries and any other firm having a selling, administration or similar agreement with the principal underwriter or its affiliates. HOW TO REDEEM SHARES Redeeming Shares: You may redeem your shares on any business day. Redemption orders received in proper form by the Funds transfer agent or by a brokerage firm or other intermediary selling Fund shares before 4:00 p.m. ET (or before the NYSE closes if the NYSE closes before 4:00 p.m. ET) will be processed at that days NAV. Your brokerage firm or intermediary may have an earlier cut-off time. Proper form means your request for redemption must: · Include the Fund name and account number; · Include the account name(s) and address; · State the dollar amount or number of shares you wish to redeem; and · Be signed by all registered share owner(s) in the exact name(s) and any special capacity in which they are registered. The Fund may require that the signatures be guaranteed if you request the redemption check be made payable to any person other than the shareholder(s) of record or mailed to an address other than the address of record, or if the mailing address has been changed within 30 days of the redemption request. The Fund also may require that signatures be guaranteed for redemptions of $25,000 or more. Signature guarantees are for the protection of shareholders. You can obtain a signature guarantee from most banks and securities dealers, but not from a notary public. All documentation requiring a signature guarantee must utilize a New Technology Medallion stamp. For joint accounts, both signatures must be guaranteed. Please call the transfer agent at 1-866-667-8733 if you have questions regarding signature guarantees. At the discretion of the Fund, you may be required to furnish additional legal documents to insure proper authorization. Shares of the Fund may be redeemed by mail or telephone. You may receive redemption payments in the form of a check or federal wire transfer. A wire transfer fee of $20 will be charged to defray custodial charges for redemptions paid by wire transfer. Any charges for wire redemptions will be deducted from your account by redemption of shares. If you redeem your shares through a brokerage firm or other intermediary, you may be charged a fee by that institution. Redeeming By Mail You may redeem any part of your account in the Fund by mail at no charge. Your request, in proper form, should be addressed to: Greenwich Advisors Trust c/o Gemini Fund Services, LLC 4020 S. 147 th Street Omaha, NE 68137 Telephone Redemptions You may redeem any part of your account in the Fund by calling the transfer agent at 1-866-667-8733. You must first complete the Optional Telephone Redemption section of the investment application to institute this option. The Fund, the transfer agent and the custodian are not liable for following redemption instructions communicated by telephone to the extent that they reasonably believe the telephone instructions to be genuine. However, if they do not employ reasonable procedures to confirm that telephone instructions are genuine, they may be liable for any losses due to unauthorized or fraudulent instructions. Procedures employed may include recording telephone instructions and requiring a form of personal identification from the caller. The Fund may terminate the telephone redemption procedures at any time. During periods of extreme market activity it is possible that shareholders may encounter some difficulty in telephoning the Fund, although neither the Fund nor the transfer agent has ever experienced difficulties in receiving and responding to telephone requests for redemptions in a timely fashion. If you are unable to reach the Fund by telephone, you may request a redemption by mail. Redemption Fee: Shareholders that redeem shares within 90 days of purchase will be assessed a redemption fee of 1.00% of the amount redeemed. The Fund uses a first in, first out method for calculating the redemption fee. This means that shares held the longest will be redeemed first, and shares held the shortest time will be redeemed last. Mandatory retirement distributions, involuntary redemptions of small accounts by the Fund, and transactions initiated by a retirement plan sponsor are not subject to the redemption fee. Transactions initiated by participants in employer-sponsored retirement plans, however, will pay a redemption fee. The redemption fee is paid directly to and retained by the Fund, and is designed to deter excessive short-term trading and to offset brokerage commissions, market impact, and other costs that may be associated with short-term money movement in and out of the Fund. The Fund reserves the right to modify or eliminate the redemption fee or waivers at any time. If there is a material change to the Funds redemption fee, the Fund will notify you at least 60 days prior to the effective date of the change. Additional Redemption Information: If you are not certain of the redemption requirements, please call the transfer agent at 1-866-667-8733. Redemptions specifying a certain date or share price cannot be accepted and will be returned. You will be paid the proceeds no more than seven days following the redemption. You may be assessed a fee if the Fund incurs bank charges because you request that the Fund re-issue a redemption check. Also, when the NYSE is closed (or when trading is restricted) for any reason other than its customary weekend or holiday closing or under any emergency circumstances, as determined by the Securities and Exchange Commission (SEC), the Fund may suspend redemptions or postpone payment dates. Because the Fund incurs certain fixed costs in maintaining shareholder accounts, the Fund may require that you redeem all of your shares in the Fund upon 30 days written notice if the value of your shares in the Fund is less than $2,500 due to redemption, or such other minimum amount as the Fund may determine from time to time. You may increase the value of your shares in the Fund to the minimum amount within the 30-day period. All shares of the Fund also are subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund. An involuntary redemption will create a capital gain or a capital loss, which may have tax consequences to you and about which you should consult your tax advisor. DIVIDENDS AND DISTRIBUTIONS The Fund typically distributes substantially all of its net investment income in the form of taxable capital gains to its shareholders. The Fund distributes dividends and capital gains annually. The Fund expects that distributions will consist primarily of short-term capital gains. These distributions are automatically reinvested in the Fund unless you request cash distributions on your application or through a written request to the Fund. Reinvested dividends and distributions receive the same tax treatment as those paid in cash. If you are interested in changing your election, you may call the Funds transfer agent at 1-866-667-8733 or send a written notification to: Greenwich Advisors Trust c/o Gemini Fund Services, LLC 4020 S. 147 th Street Omaha, NE 68137 TAXES In general, selling shares of the Fund and receiving distributions (whether reinvested or taken in cash) are taxable events. Depending on the purchase price and the sale price, you may have a gain or a loss on any shares sold. Any tax liabilities generated by your transactions or by receiving distributions are your responsibility. You may want to avoid making a substantial investment when the Fund is about to make a taxable distribution because you would be responsible for any taxes on the distribution regardless of how long you have owned your shares. The Fund may produce capital gains even if it does not have income to distribute and performance has been poor. The Funds investments in foreign securities may be subject to foreign withholding taxes, which would decrease Fund returns on such securities. Under certain circumstances, shareholders may be entitled to claim a credit or deduction with respect to foreign taxes paid by the Fund. In addition, investments in foreign securities or foreign currencies may increase or accelerate the Funds recognition of ordinary income and may affect the timing or amount of Fund distributions. As described in the Statement of Additional Information under Tax Consequences, the Fund is subject to certain Indian income taxes in connection with distributions from, and transactions in, Indian securities. Early each year, the Fund will mail to you a statement setting forth the federal income tax information for all distributions made during the previous year. If you do not provide your taxpayer identification number, your account will be subject to backup withholding. The tax considerations described in this section may not apply to tax-deferred accounts or other non-taxable entities. Because each investors tax circumstances are unique, please consult with your tax advisor about federal, state, local, foreign and other taxes that may impact your investment. FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES Greenwich Advisors Trust discourages market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short term market movements. Market timing may result in dilution of the value of the Funds shares held by long term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. The Fund may invest a significant portion of its assets in small capitalization companies. Because these securities are often infrequently traded, investors may seek to trade Fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage). Any such frequent trading strategies may interfere with efficient management of the Funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the Fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage also may cause dilution in the value of Fund shares held by other shareholders. The Board of Trustees has adopted a policy directing the Fund to reject any purchase order with respect to one investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of the Fund that indicates market timing or trading that it determines is abusive. This policy applies to all Fund shareholders. While the Fund attempts to deter market timing, there is no assurance that it will be able to identify and eliminate all market timers. For example, certain accounts called omnibus accounts include multiple shareholders. Omnibus accounts typically provide the Fund with a net purchase or redemption request on any given day. That is, purchasers of Fund shares and redeemers of Fund shares are netted against one another and the identities of individual purchasers and redeemers whose orders are aggregated are not known by the Fund. The netting effect often makes it more difficult for the Fund to detect market timing, and there can be no assurance that the Fund will be able to do so. The Fund also will impose a redemption fee on shares redeemed within 90 days of purchase. SALES LOADS Class A Front-End Sales Charge. Class A shares are offered at net asset value per share plus a sales charge that is determined by the amount of your investment. The current sales charge schedule is: Amount of Purchase Sales Charge* as Percentage of Offering Price Sales Charge* as Percentage of Net Amount Invested Dealer Commission as a Percentage of Offering Price Less than $50,000 5.75% 6.10% 5.25% $50,000 but less than $100,000 4.75% 4.99% 4.25% $100,000 but less than $250,000 3.75% 3.90% 3.25% $250,000 but less than $500,000 3.00% 3.09% 2.75% $500,000 but less than $1,000,000 2.00% 2.04% 1. 85% $1,000,000 or more None * Because the offering price per share is rounded to two decimal places, the actual sales charge you pay on a purchase of Class A shares may be more or less than your total purchase amount multiplied by the applicable sales charge percentage. Reducing or Eliminating Class A Sales Charges . Front-end sales charges on purchases of Class A shares may be reduced under the right of accumulation or under a statement of intention. To receive a reduced sales charge, you must inform your investment dealer or the Fund at the time you purchase shares that you qualify for such a reduction. If you do not let your investment dealer or the Fund know you are eligible for a reduced sales charge, you may not receive the discount to which you are otherwise entitled. Under the right of accumulation, the sales charge you pay is reduced if the current market value of your holdings in the Fund (based on the current maximum public offering price) plus your new purchase total $50,000 or more. Shares owned by you, your spouse and children under age twenty-one may be combined for purposes of the right of accumulation, including shares held for the benefit of any of you in trust or fiduciary accounts (including retirement accounts) or omnibus or street name accounts. In addition, shares purchased and/or owned in an employer-sponsored retirement plan (including SEP, SARSEP and SIMPLE IRA plans) may be combined for purposes of the right of accumulation for the plan and its participants. You may be required to provide documentation to establish your ownership of shares included under the right of accumulation (such as account statements for you, your spouse and children or marriage certificates, birth certificates and/or trust or other fiduciary-related documents). Under a statement of intention, purchases of $50,000 or more made over a 13-month period are eligible for reduced sales charges. Shares eligible under the right of accumulation (other than those included in employer-sponsored retirement plans) may be included to satisfy the amount to be purchased under a statement of intention. Under a statement of intention, the principal underwriter may hold 5% of the dollar amount to be purchased in escrow in the form of shares registered in your name until you satisfy the statement or the 13-month period expires. A statement of intention does not obligate you to purchase (or the Fund to sell) the full amount indicated in the statement. Class A shares are offered at net asset value (without a sales charge) to clients of financial intermediaries who charge an ongoing fee for advisory, investment, consulting or similar services. Such clients may include individuals, corporations, endowments and pension plans (including tax-deferred retirement plans and profit sharing plans). Class A shares also are offered at net asset value to investment and institutional clients of the Advisor, the Sub-Advisor, and its respective affiliates. Class A shares may also be purchased at net asset value when distributions are reinvested. Contingent Deferred Sales Charge . Class C shares that are held less than one year from the date of purchase are subject to a CDSC equal to 1.00% of the offering price. The sales commission payable to investment dealers in connection with sales of Class C shares is described under Distribution and Service Fees below. CDSC Waivers . CDSCs for Class C shares are waived in connection with certain redemptions from tax-deferred retirement plans. The CDSC is also waived following the death of a beneficial owner of shares (a death certificate and other applicable documents may be required). Distribution and Service Fees . Class A and Class C shares have in effect a plan under Rule 12b-1 that allows the Fund to pay distribution fees for the sale and distribution of shares (so-called 12b-1 fees). Class I shares do not have a Rule 12b-1 Plan. Class A shares pay a distribution and service fee to the principal underwriter of 0.50% of average daily net assets annually. Class C shares pay distribution fees to the principal underwriter of 0.75% of average daily net assets annually. Because these fees are paid from Fund assets on an ongoing basis, they will increase your cost over time and may cost you more than paying other types of sales charges. Investment dealers receive 0.75% of the value of Class C shares in annual distribution fees. Class C shares also pay service fees for personal and/or account services equal to 0.25% of average daily net assets annually. Distribution and service fees are subject to the limitations contained in the sales charge rule of the National Association of Securities Dealers, Inc. FINANCIAL HIGHLIGHTS [updated financial highlights to be provided in subsequent amendment] NOTICE OF PRIVACY POLICY AND PRACTICES The following is a description of the Funds policies regarding disclosure of nonpublic personal information that you provide to the Fund or that the Fund collects from other sources. In the event that you hold shares of the Fund through a broker-dealer or other financial intermediary, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with unaffiliated third parties. Categories of Information the Fund Collects . The Fund collects the following nonpublic personal information about you: · Information the Fund receives from you on or in applications or other forms, correspondence, or conversations (such as your name, address, phone number, social security number, assets, income and date of birth); and · Information about your transactions with the Fund, its affiliates, or others (such as your account number and balance, payment history, parties to transactions, cost basis information, and other financial information). Categories of Information the Fund Discloses . The Fund does not disclose any nonpublic personal information about our current or former shareholders to affiliated or nonaffiliated third parties, except as permitted by law. For example, the Fund is permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions. Furthermore, the Fund restricts access to your nonpublic personal information to those persons who require such information to provide products or services to you. The Fund maintains physical, electronic, and procedural safeguards that comply with applicable federal and state standards to guard your nonpublic personal information. Confidentiality and Security . The Fund restricts access to your nonpublic personal information to those persons who require such information to provide products or services to you. The Fund maintains physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with affiliated or non-affiliated third parties. FOR MORE INFORMATION Several additional sources of information are available to you. The Statement of Additional Information (SAI), incorporated into this Prospectus by reference (and therefore legally a part of this Prospectus), contains detailed information on Fund policies and operations, including policies and procedures relating to the disclosure of portfolio holdings by the Funds affiliates. Annual and semi-annual reports contain managements discussion of market conditions and investment strategies that significantly affected the performance results of the Fund as of the latest semi-annual or annual fiscal year end. Call Greenwich Advisors Trust at 1-866-667-8733 or visit www.greenwichadvisorsfund.com to request free copies of the SAI, the annual report and the semi-annual report, to request other information about the Fund and to make shareholder inquiries. You may review and copy information about the Fund (including the SAI and other reports) at the Securities and Exchange Commission (the SEC) Public Reference Room in Washington, D.C. Call the SEC at 1-202-551-8090 for room hours and operation. You also may obtain reports and other information about the Fund on the EDGAR Database on the SECs Internet site at http.//www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SECs Public Reference Section, treet N.E., Washington, D.C. 20549-0102. Investment Company Act File No. 811-21996 GREENWICH ADVISORS TRUST GREENWICH ADVISORS INDIA SELECT FUND STATEMENT OF ADDITIONAL INFORMATION [ , 20 10 This Statement of Additional Information (SAI) is not a prospectus. It should be read in conjunction with the Prospectus for the Greenwich Advisors India Select Fund dated [ , 20 10 ] The Fund's Annual Report to Shareholders dated February 28, 201 0 has been incorporated by reference into this SAI. A copy of the Prospectus and Annual Report can be obtained at no charge by writing the transfer agent, Gemini Fund Services, LLC , 4020 S. 147 th Street, Omaha, NE 68137, or by calling 1-866-667-8733. The Funds prospectus is incorporated by reference into this SAI. TABLE OF CONTENTS Page Description of the Trust and Fund 1 Additional Information About the Funds Investments 2 Management of the Fund 21 Code of Ethics 25 Sales Charges 25 Distribution Plans 27 Control Persons and Principal Holders of Securities 28 Investment Advisory and Other Services 29 Brokerage Allocation and Other Practices 32 Disclosure of Portfolio Holdings 33 Determination of Share Price 34 Tax Consequences 35 Proxy Voting Policies and Procedures 36 Financial Statements 36 Appendix A DESCRIPTION OF THE TRUST AND FUND The Greenwich Advisors India Select Fund (the Fund) was organized as diversified series of Greenwich Advisors Trust (the Trust) on September 15, 2006 and commenced operations on August 30, 2007. The Trust is an open end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated September 15, 2006 (the Trust Agreement). The Trust Agreement permits the Board of Trustees to authorize and issue an unlimited number of shares of beneficial interest of separate series without par value. The Fund is the only series currently authorized by the Trustees. The investment advisor to the Fund is Greenwich Advisors, LLC (the Advisor). The Fund does not issue share certificates. All shares are held in non-certificated form registered on the books of the Fund and the transfer agent for the account of the shareholder. Each share of a series represents an equal proportionate interest in the assets and liabilities belonging to that series with each other share of that series and is entitled to such dividends and distributions out of income belonging to the series as are declared by the Trustees. The shares do not have cumulative voting rights or any preemptive or conversion rights, and the Trustees have the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interest in the assets belonging to that series and the rights of shares of any other series are in no way affected. In case of any liquidation of a series, the holders of shares of the series being liquidated will be entitled to receive as a class a distribution out of the assets, net of the liabilities, belonging to that series. Expenses attributable to any series are borne by that series. Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by or under the direction of the Trustees in such manner as the Trustees determine to be fair and equitable. No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The Fund offers three classes of shares: Class A, Class C and Class I shares. Each share class represents an interest in the same assets of the Fund, has the same rights and is identical in all material respects except that (i) each class of shares may bear different (or no) distribution fees; (ii) each class of shares may be subject to different (or no) sales charges; (iii) certain class specific expenses will be borne solely by the class to which such expenses are attributable such as shareholder meeting fees, litigation expenses; printing and postage expenses of shareholder reports, prospectuses and proxies to current shareholders of a specific class, expenses of administrative personnel and services required to support the shareholders of a specific class, transfer agent fees and shareholder servicing expenses and other expenses incurred or attributable to a specific class; (iv) each class has exclusive voting rights with respect to matters relating to its own distribution arrangements; and (v) each class of shares may have different investment minimums or other features. The Board of Trustees may classify and reclassify the shares of the Fund into additional classes of shares at a future date. Any Trustee of the Trust may be removed by vote of the shareholders holding not less than two-thirds of the outstanding shares of the Trust. The Trust does not hold an annual meeting of shareholders. When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each whole share he owns and fractional votes for fractional shares he owns. All shares of the Fund have equal voting rights and liquidation rights. The Agreement and Declaration of Trust can be amended by the Trustees, except that any amendment that adversely affects the rights of shareholders must be approved by the shareholders affected. All shares of the Fund are subject to involuntary redemption if the Trustees determine to liquidate the Fund. An involuntary redemption will create a capital gain or a capital loss, which may have tax consequences about which you should consult your tax advisor. For information concerning the purchase and redemption of shares of the Fund, see How to Buy Shares and How to Redeem Shares in the Prospectus. For a description of the methods used to determine the share price and value of the Funds assets, see How to Buy Shares  Purchasing Shares and Valuing the Funds Assets in the Prospectus and Determination of Share Price in this Statement of Additional Information. ADDITIONAL INFORMATION ABOUT THE FUNDS INVESTMENTS Investment Strategies and Risks All principal investment strategies and risks are discussed in the prospectus. This section contains a more detailed discussion of some of the investments the Fund may make and some of the techniques they may use, as described in the Risk/Return Summary in the Prospectus. Additional non-principal strategies and risks also are discussed here. Asset-Backed Securities The Fund may invest in asset-backed securities. Asset-backed securities are created by the grouping of certain governmental, government related and private loans, receivables and other lender assets into pools. Interests in these pools are sold as individual securities. Payments from the asset pools may be divided into several different tranches of debt securities, with some tranches entitled to receive regular installments of principal and interest, other tranches entitled to receive regular installments of interest, with principal payable at maturity or upon specified call dates, and other tranches only entitled to receive payments of principal and accrued interest at maturity or upon specified call dates. Different tranches of securities will bear different interest rates, which may be fixed or floating. Because the loans held in the asset pool often may be prepaid without penalty or premium, asset-backed securities can be subject to higher prepayment risks than most other types of debt instruments. Prepayments may result in a capital loss to the Fund to the extent that the prepaid securities purchased at a market discount from their stated principal amount will accelerate the recognition of interest income by the Fund, which would be taxed as ordinary income when distributed to the shareholders. The credit characteristics of asset-backed securities also differ in a number of respects from those of traditional debt securities. The credit quality of most-asset-backed securities depends primarily upon the credit quality of the assets underlying such securities, how well the entity issuing the securities is insulated from the credit risk of the originator or any other affiliated entities, and the amount and quality of any credit enhancement to such securities. Certificates of Deposit and Bankers Acceptances Certificates of deposit are receipts issued by a depository institution in exchange for the deposit of funds. The issuer agrees to pay the amount deposited plus interest to the bearer of the receipt on the date specified on the certificate. The certificate usually can be traded in the secondary market prior to maturity. Bankers acceptances typically arise from short-term credit arrangements designed to enable businesses to obtain funds to finance commercial transactions. Generally, an acceptance is a time draft drawn on a bank by an exporter or an importer to obtain a stated amount of funds to pay for specific merchandise. The draft is then accepted by a bank that, in effect, unconditionally guarantees to pay the face value of the instrument on its maturity date. The acceptance may then be held by the accepting bank as an earning asset or it may be sold in the secondary market at the going rate of discount for a specific maturity. Although maturities for acceptances can be as long as 270 days, most acceptances have maturities of six months or less. Closed-End Investment Companies The Fund may invest in closed-end investment companies. Shares of closed-end funds are typically offered to the public in a one-time initial public offering by a group of underwriters who retain a spread or underwriting commission of between 4% or 6% of the initial public offering price. Such securities are then listed for trading on the New York Stock Exchange, the American Stock Exchange, the National Association of Securities Dealers Automated Quotation System (commonly known as NASDAQ) and, in some cases, may be traded in other over-the-counter markets. Because the shares of closed-end funds cannot be redeemed upon demand to the issuer like the shares of an open-end investment company (such as the Fund), investors seek to buy and sell shares of closed-end funds in the secondary market. The Fund generally may purchase shares of closed-end funds only in the secondary market. The Fund will incur normal brokerage costs on such purchases similar to the expenses the Fund would incur for the purchase of securities of any other type of issuer in the secondary market. The Fund may, however, also purchase securities of a closed-end fund in an initial public offering when, in the opinion of the Advisor, based on a consideration of the nature of the closed-end Funds proposed investments, the prevailing market conditions and the level of demand for such securities, they represent an attractive opportunity for growth of capital. The initial offering price typically will include a dealer spread, which may be higher than the applicable brokerage cost if the Fund purchased such securities in the secondary market. The shares of many closed-end funds, after their initial public offering, frequently trade at a price per share that is less than the net asset value per share, the difference representing the market discount of such shares. This market discount may be due in part to the investment objective of long-term appreciation, which is sought by many closed-end funds, as well as to the fact that the shares of closed-end funds are not redeemable by the holder upon demand to the issuer at the next determined net asset value, but rather, are subject to supply and demand in the secondary market. A relative lack of secondary market purchasers of closed-end fund shares also may contribute to such shares trading at a discount to their net asset value. The Fund may invest in shares of closed-end funds that are trading at a discount to net asset value or at a premium to net asset value. There can be no assurance that the market discount on shares of any closed-end fund purchased by the Fund will ever decrease. In fact, it is possible that this market discount may increase and the Fund may suffer realized or unrealized capital losses due to further decline in the market price of the securities of such closed-end funds, thereby adversely affecting the net asset value of the Funds shares. Similarly, there can be no assurance that any shares of a closed-end fund purchased by the Fund at a premium will continue to trade at a premium or that the premium will not decrease subsequent to a purchase of such shares by the Fund. Closed-end funds may issue senior securities (including preferred stock and debt obligations) for the purpose of leveraging the closed-end funds common shares in an attempt to enhance the current return to such closed-end funds common shareholders. The Funds investment in the common shares of closed-end funds that are financially leveraged may create an opportunity for greater total return on its investment, but at the same time may be expected to exhibit more volatility in market price and net asset value than an investment in shares of investment companies without a leveraged capital structure. Commercial Paper The Fund may purchase commercial paper. Commercial paper consists of short-term (usually from 1 to 270 days) unsecured promissory notes issued by corporations in order to finance current operations. Convertible Securities Convertible securities include fixed income securities that may be exchanged or converted into a predetermined number of shares of the issuers underlying common stock at the option of the holder during a specified period. Convertible securities may take the form of convertible preferred stock, convertible bonds or debentures, units consisting of usable bonds and warrants or a combination of the features of several of these securities. Convertible securities are senior to common stocks in an issuers capital structure, but are usually subordinated to similar non-convertible securities. While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible securitys underlying common stock. Corporate Debt Corporate debt securities are long and short-term debt obligations issued by companies (such as publicly issued and privately placed bonds, notes and commercial paper). The Advisor considers corporate debt securities to be of investment grade quality if they are rated BBB or higher by S&P or Baa or higher by Moodys, or if unrated, determined by the Advisor to be of comparable quality. Investment grade debt securities generally have adequate to strong protection of principal and interest payments. In the lower end of this category, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal than in higher rated categories. The Fund may invest in both secured and unsecured corporate bonds. A secured bond is backed by collateral and an unsecured bond is not. Therefore, an unsecured bond may have a lower recovery value than a secured bond in the event of a default by its issuer. The Advisor may incorrectly analyze the risks inherent in corporate bonds, such as the issuers ability to meet interest and principal payments, resulting in a loss to the Fund. Depositary Receipts American Depositary Receipts (ADRs), European Depositary Receipts (EDRs) and Global Depositary Receipts (GDRs) may be purchased. ADRs, EDRs and GDRs are certificates evidencing ownership of shares of a foreign issuer and are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, they continue to be subject to many of the risks associated with investing directly in foreign securities. These risks include the political and economic risks of the underlying issuers country, as well as in the case of depositary receipts traded on non-U.S. markets, exchange risk. ADRs, EDRs and GDRs may be sponsored or unsponsored. Unsponsored receipts are established without the participation of the issuer. Unsponsored receipts may involve higher expenses, they may not pass-through voting or other shareholder rights, and they may be less liquid. Derivative Instruments The Fund may use various derivative instruments, such as instruments that entitle the holder to subscribe for or convert into the equity of the company and/or where the price is influenced significantly by the price of the company's common stock. The Fund may also invest in derivative securities the value of which may depend upon or are derived from the value of an underlying asset, reference rate or index in the Indian markets. A small investment in derivatives could have a potentially large impact on the Fund's performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the Fund will not correlate with the Fund's other investments. Use of derivative instruments presents various risks including the following: Tracking When used for hedging purposes, an imperfect or variable degree of correlation between price movements of the derivative instrument and the underlying investment sought to be hedged may prevent the Fund from achieving the intended hedging effect or expose the Fund to the risk of loss. Liquidity Derivative instruments, especially when traded in large amounts, may not be liquid in all circumstances, so that in volatile markets the Fund may not be able to close out a position without incurring a loss. Leverage  Trading in derivative instruments can result in large amounts of leverage. Thus, the leverage offered by trading in derivative instruments may magnify the gains and losses experienced by the Fund and could cause the Funds net asset value to be subject to wider fluctuations than would be the case if the Fund did not use the leverage feature in derivative instruments. Hedging  When a derivative is used as a hedge against an opposite position that the Fund also holds, any loss generated by the derivative should be substantially offset by gains on the hedged investment, and vice versa. While hedging can reduce or eliminate losses, it can also reduce or eliminate gains. Investment  When the Fund uses derivatives as an investment vehicle to gain market exposure, rather than for hedging purposes, any loss on the derivative investment will not be offset by gains on another hedged investment. The Fund is therefore directly exposed to the risks of that derivative. Gains or losses from derivative investments may be substantially greater than the derivatives original cost. Availability  Derivatives may not be available to the Fund upon acceptable terms. As a result, the Fund may be unable to use derivatives for hedging or other purposes. Credit  When the Fund uses derivatives, it is subject to the risk that the other party to the agreement will not be able to perform. Emerging Markets Securities Investing in emerging market securities imposes risks different from, or greater than, risks of investing in foreign developed countries. These risks include (i) the smaller market capitalization of securities markets, which may suffer periods of relative illiquidity, (ii) significant price volatility, (iii) restrictions on foreign investment, and (iv) possible repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales, and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or the creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Fund. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Certain emerging markets limit, or require governmental approval prior to, investments by foreign persons. Repatriation of investment income and capital from certain emerging markets is subject to certain governmental consents. Even where there is no outright restriction on repatriation of capital, the mechanics of repatriation may affect the operation of the Fund. Additional risks of emerging markets securities may include (i) greater social, economic and political uncertainty and instability, (ii) more substantial governmental involvement in the economy, (iii) less governmental supervision and regulation, (iv) the unavailability of currency hedging technique, (v) companies that are newly organized and small, (vi) differences in auditing and financial reporting standards, which may result in unavailability of material information about issuers, and (vii) less developed legal systems. In addition, emerging securities markets may have different clearance and settlement procedures, which may be unable to keep pace with the volume of securities transactions or otherwise make it difficult to engage in such transactions. Settlement problems may cause the Fund to miss attractive investment opportunities, hold a portion of its assets in cash pending investment, or be delayed in disposing of a portfolio security. Such a delay could result in possible liability to a purchaser of the security. Foreign investments in the securities of issuers in India is usually restricted or controlled to some degree. Foreign Institutional Investors (FIIs) may predominantly invest in exchange-traded securities (and securities to be listed, or those approved on the over-the-counter exchange of India) subject to the conditions specified in the guidelines for Direct Foreign Investment by FIIs in India (the Guidelines), published in a Press Note dated September 14, 1992, issued by the Government of India, Ministry of Finance, Investment Division. FIIs have to apply for registration to the Securities and Exchange Board of India (SEBI) and to the Reserve Bank of India for permission to trade in Indian securities. The Guidelines require SEBI to take into account the track record of the FII, its professional competence, financial soundness, experience and other relevant criteria. SEBI must also be satisfied that suitable custodial arrangements are in place for the Indian securities. The Advisor is registered as an FII. FIIs are required to observe certain investment restrictions, including an account ownership ceiling of 5% of the total issued share capital of any one company. In addition, the shareholdings of all registered FIIs, together with the shareholdings of non-resident Indian individuals and foreign bodies corporate substantially owned by non-resident Indians, may not exceed 40% of the issued share capital of any one company (subject to that companys approval). Only registered FIIs and non-Indian mutual funds that comply with certain statutory conditions may make direct portfolio investments in exchange-traded Indian securities. Income, gains and initial capital with respect to such investments are freely repatriable, subject to payment of applicable Indian taxes. See Tax Consequences. There can be no assurance that these investment control regimes will not change in a way that makes it more difficult or impossible for the Fund to implement its investment objective or repatriate its income, gains and initial capital from these countries. Similar risks and considerations will be applicable to the extent the Fund invests in other countries. A high proportion of the shares of many issuers in the India region (the Region) may be held by a limited number of persons and financial institutions, which may limit the number of shares available for investment. The prices at which investments may be acquired may be affected by trading by persons with material non-public information and by securities transactions by brokers in anticipation of transactions by the Fund in particular securities. Similarly, volume and liquidity in the bond markets in the Region are less than in the United States and, at times, price volatility can be greater than in the United States. The limited liquidity of securities markets in the Region may also affect the ability to acquire or dispose of securities at the price and time the Fund wishes to do so. In addition, Region securities markets are susceptible to being influenced by large investors trading significant blocks of securities. Equity Securities Equity securities consist of common stock, convertible preferred stock, rights and warrants. Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. Warrants are options to purchase equity securities at a specified price for a specific time period. Rights are similar to warrants, but normally have a short duration and are distributed by the issuer to its shareholders. Although equity securities have a history of long term growth in value, their prices fluctuate based on changes in a companys financial condition and on overall market and economic conditions. Investments in equity securities are subject to inherent market risks and fluctuations in value due to earnings, economic conditions and other factors beyond the control of the Advisor. As a result, the return and net asset value of the Fund will fluctuate. Securities in the Funds portfolio may not increase as much as the market as a whole and some undervalued securities may continue to be undervalued for long periods of time. Although profits in some Fund holdings may be realized quickly, it is not expected that most investments will appreciate rapidly. Exchange Traded Funds The Fund may invest in a range of exchange-traded funds (ETFs) that are traded on the National Stock Exchange of India Ltd (NSE). ETFs may include, but are not limited to, S&P CNX Nifty UTI Notional Depository Receipts Scheme (SUNDER), Nifty Benchmark Exchange Traded Scheme (Nifty BeES), Nifty Junior Benchmark Exchange Traded Scheme (Junior Nifty BeES), Liquid Benchmark Exchange Traded Scheme (Liquid BeES), and Banking Benchmark Exchange Traded Scheme (Bank BeES). Additionally, the Fund may invest in new exchange traded shares as they become available. SUNDER tracks the S&P CNX Nifty Index, which is a market capitalization weighted, 50 stock indexes accounting for 22 sectors of the Indian economy. Nifty BeES also tracks the S&P CNX Nifty Index. Junior BeES tracks the CNX Nifty Junior Index, which is an index comprised of 100 of the most liquid mid-cap securities traded on the NSE. Liquid BeES is a liquid ETF that invests in a basket of call money, short-term government securities and money market instruments of short and medium maturities. Bank BeES tracks the CNX Bank Index, which is an index comprised of the most liquid and large capitalized Indian banking stocks traded on the NSE. The Fund may also invest U.S. exchange-traded funds. These include products such as Standard & Poors Depositary Receipts (SPDRs), DIAMONDS
